                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA

CHARLES LAFFERTY, JR.,                  )                    3:16-cv-00279-RCJ-WGC
                                        )
                  Plaintiff,            )                    MINUTES OF THE COURT
                                        )
        vs.                             )                    April 30, 2019
                                        )
BRIAN WILLIAMS, et al.,                 )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:          KATIE LYNN OGDEN REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        The court has been advised that the Plaintiff may be residing at the Lyon County Detention
Facility.

         Plaintiff is advised that pursuant to LR IA 3-1, he must immediately file with the court
written notification of any change of address. Failure to comply with this rule may result in dismissal
of this action with prejudice.

        IT IS HEREBY ORDERED that the Clerk shall send Plaintiff (c/o Lyon County Detention
Facility, 911 Harvey Way, Yerington, NV 89447) copies of the following documents:

               1.      Defendants’ Motion for Summary Judgment (ECF No. 41);
               2.      Defendants’ Errata to Motion for Summary Judgment (ECF No. 46); and
               3.      Order to Show Cause (ECF No. 49).

       IT IS FURTHER ORDERED that Plaintiff shall have to and including Friday, May 24,
2019, in which to respond to the Order to Show Cause (ECF No. 49).

                                                       DEBRA K. KEMPI, CLERK

                                                       By:        /s/
                                                               Deputy Clerk
